Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment
Claims 1, 4 – 9, 11 – 16 and 17 are directed to an allowable device comprising a shaker and a method for shaking and sample-taking biological liquids, respectively. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 10, directed to a method for shaking and sample-taking biological liquids, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claim(s) previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 07 October 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: 
The amendment to the claims filed on 02/23/2022 presents a distinct claiming of particular structural elements in combination and in relative configuration to one another over the closest prior arts, Robinson, Friedman, Dupoteau and Wright.
Regarding independent claim 1, Robinson, Friedman, Dupoteau and Wright do not disclose a cover having a butting portion and a spring arranged to be compressed when the shaker tilts beyond the furthest rack insertion position.   
Regarding independent claim 11, Robinson, Friedman, Dupoteau and Wright do not disclose a static perforator and a pusher pushing a tube in front/against a perforator and bringing it back.
While other cited prior art such as Greco disclose a shaker and a cover having a butting portion, it does not teach a spring arranged in the cover or the shaker tilting beyond an insertion position. 
The prior art provided in the applicant’s information disclosure statement filed 9 May 2022, in addition to the prior art previously searched by the examiner, does not teach or suggest a cover having a butting portion and a spring arranged to be compressed when the shaker tilts beyond the furthest rack insertion position of instant claim 1. 
Additionally, the prior art provided in the applicant’s information disclosure statement filed 9 May 2022, in addition to the prior art previously searched by the examiner, does not teach or suggest a static perforator and a pusher pushing a tube in front/against a perforator and bringing it back of instant claim 11. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOOR F AHMAD whose telephone number is (571)272-1936. The examiner can normally be reached Mon. - Fri. (0900 - 1730).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOOR F AHMAD/Examiner, Art Unit 1774                                                                                                                                                                                                        
/DAVID L SORKIN/Primary Examiner, Art Unit 1774